TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 21, 2014



                                     NO. 03-13-00452-CV


                                 Andrea R. Biller, Appellant

                                               v.

 NNN Met Center 15 5, LLC; NNN Met Center 15 6, LLC; NNN Met Center 15 7, LLC;
NNN Met Center 15 8, LLC; NNN Met Center 15 10, LLC; NNN Met Center 15 11, LLC;
NNN Met Center 15 16, LLC; NNN Met Center 15 18, LLC; NNN Met Center 15 19, LLC;
NNN Met Center 15 21, LLC; NNN Met Center 15 22, LLC; NNN Met Center 15 23, LLC;
NNN Met Center 15 25, LLC; NNN Met Center 15 26, LLC; NNN Met Center 15 27, LLC;
NNN Met Center 15 28, LLC; NNN Met Center 15 29, LLC; NNN Met Center 15 30, LLC;
NNN Met Center 15 31, LLC; NNN Met Center 15 32, LLC; NNN Met Center 15 33, LLC;
NNN Met Center 15 35, LLC; NNN Met Center 15 36, LLC; NNN Met Center 15 38, LLC;
             NNN Met Center 15 39, LLC; NNN 1 & 2 Met Center TIC;
                   and Lexington Insurance Company, Appellees


        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on June 13, 2013.

Andrea R. Biller has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.